                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com
                                                     Attorneys for Defendants
                                                 7   LAS VEGAS METROPOLITAN POLICE
                                                     DEPARTMENT, OFFICER JONATHAN ROBINSON
                                                 8   and OFFICER PAUL AKE

                                                 9                                                UNITED STATES DISTRICT COURT

                                                10                                                           DISTRICT OF NEVADA

                                                11   CAMILLE L. TAYLOR,                                                Case No.: 2:17-cv-01038-JCM-VCF

                                                12                          Plaintiff,
                                                     vs.                                                                STIPULATION AND ORDER TO STAY
                                                13                                                                       DISPOSITIVE MOTION DEADLINE
                                                     OFFICER J. ROBINSON, individually and in
                                                14   his official capacity; OFFICER P. AKE,                                       (Second Request)
                                                     individually and in his official capacity; LAS
                                                15   VEGAS METROPOLITAN POLICE
                                                     DEPARTMENT; DOE OFFICERS I through
                                                16   X inclusive; ROES IX through XX, inclusive;

                                                17                          Defendants

                                                18              Plaintiff, Camille Taylor (“Plaintiff”) and Defendants, Las Vegas Metropolitan Police

                                                19   Department, Jonathan Robinson, and Paul Ake (“LVMPD Defendants”) agree and stipulate to

                                                20   stay the dispositive motion deadline currently set for December 17, 2018.                   As the parties

                                                21   represented to this Court in their first and second requests to extend this deadline, [ECF Nos. 24

                                                22   and 26], the parties were actively engaged in settlement discussions. The parties have come to a
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   settlement that will resolve all claims in this matter. However, there are certain conditions that
                           Suite 650




                                                24   need to be met prior to the settlement being fully effectuated. The parties anticipate that it will


                                                     20181213 SAO to Stay Dispositive Mtn Deadline.DOC 6943.126
                                                                                                                                                      Page 1 of 2
                                                 1   take an additional sixty (60) to ninety (90) days for the settlement to be finalized. Thereafter, the

                                                 2   parties will promptly file a Stipulation and Order to Dismiss. As such, the parties respectfully

                                                 3   request that the dispositive motion deadline be stayed at this time to allow the parties to finalize

                                                 4   the settlement.

                                                 5              The parties agree however, that by entering into this Stipulation, in the event the

                                                 6   settlement cannot be effectuated for any reason, no party waives their right to advise the Court of

                                                 7   same and file a dispositive motion.

                                                 8              This delay will not have an impact on the proceedings because the stay will likely resolve

                                                 9   these proceedings entirely. Moreover, no trial date has been set. There is no danger of prejudice

                                                10   to either party and, in fact, the parties should be afforded the necessary time to effectuate the

                                                11   settlement. This is in the best interest of the parties and the Court.

                                                12              DATED this 14th day of December, 2018.

                                                13   KAEMPFER CROWELL                                                       E. BRENT BRYSON, P.C.

                                                14   By:        /s/ Lyssa Anderson                                          By:   /s/ E. Brent Bryson
                                                               Lyssa Anderson, Esq.                                               E. Brent Bryson, Esq.
                                                15             Nevada Bar No. 5781                                                7730 West Sahara Ave., Suite 109
                                                               1980 Festival Plaza Dr., Suite 650                                 Las Vegas, NV 89117
                                                16             Las Vegas, Nevada 89135
                                                               Attorneys for Defendants                                           Attorney for Plaintiff
                                                17
                                                                IT IS SO ORDERED:
                                                18
                                                                DATED this 25th day of March, 2018.
                                                19

                                                20

                                                21                                                                Cam Ferenbach
                                                                                                                  United States Magistrate Judge
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                                   IT IS HEREBY ORDERED that a status hearing is scheduled for 10:00 AM,
                                                23
                           Suite 650




                                                                   April 25, 2019, in Courtroom 3D.
                                                24


                                                     20181213 SAO to Stay Dispositive Mtn Deadline.DOC 6943.126
                                                                                                                                                               Page 2 of 2
